DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on November 10, 2020 amendments to the claims have been acknowledged.  New claims 12 and 13 were added.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations “the anode non-coating portion extends from a first side of the anode plate to a second side of the anode plate that is opposite the first side along a direction parallel to a winding axis of the electrode assembly” and “the cathode non-
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al., (US 20110183170), further in view of Lee et al., (US 20110027636) and Kim et al., (US 20050277018).
Regarding claims 1 and 4-13,  Kwak discloses a secondary battery comprising an electrode assembly 100, including a second electrode 120 ( anode plate) having an  second electrode tab 150 (inner circumferential tab) located on the roll-starting end 125 [0074], a separator 130 is placed  between the first and second electrodes, and therefore covers the second electrode  (anode plate), and  the first electrode 110 (cathode plate) having an first electrode tab 140 (outer circumferential tab) located  at the roll-finishing end 116 [0058]. 
 Kwak does not disclose in a specific embodiment a pouch case accommodating the electrode assembly therein and having the inner circumferential tab and the outer circumferential tab outwardly extending therefrom. However, Kwak does disclose in fig. 8 below a pouch case (1220) accommodating the electrode assembly therein and having the inner circumferential tab (1120) and the outer circumferential tab (1110) outwardly extending therefrom.

    PNG
    media_image1.png
    517
    629
    media_image1.png
    Greyscale


Kwak further discloses second electrode 120 includes a first side surface 122 and a second side surface 121 opposite to the first side surface 122 ( see figs. 4A and 4B [0062]). Kwak further discloses a second active material coated portion 124 coated on the anode first side surface 122 (see fig. 4B) and a second active material coated portion 123 on second side surface 121 (see fig.  4A). Examiner notes that the second electrode necessarily possess a current collector or metal foil plate. Examiner notes that the second active material coated portion 124 reads on the claimed anode first active material layer coated on the anode first surface, the second active material portion 123 reads on the claimed anode second active material layer coated on the anode second surface.  
Kwak further discloses first electrode 110 includes a first side surface 111 and a second side surface 112 opposite to the first side surface 111 ( see figs. 2A and 2B [0045]).  Kwak further discloses first active material coated portion 113 coated on first side surface 111 (see fig. 2A) and a first active material coated portion 114 coated on the cathode second side surface 112 (see fig. 2B). Examiner notes that the first electrode necessarily possess a current collector or 
Kwak further discloses a non-coated portion 127 formed on the anode first side surface 122 at the roll starting end 125 (see fig. 4B) and a non-coated portion 117 is formed on first side surface 111 at a roll-finishing end 116 (see fig. 3A). Kwak further discloses the non-coated portion 127 is lengthened to enclose at least three surfaces of the electrode assembly 100. This is to reduce or minimize a region of the second active material coated portion 124, thereby reducing or minimizing a volume of the electrode assembly 100 (Kwak: [0066]). 
Kwak does not discloses a plurality of anode non-coating portions without an anode active material layer coated thereon and a  plurality of cathode non-coating portions without a cathode active material layer coated thereon and does not disclose the plurality of anode non-coating portions further includes an anode second non-coating portion without the anode first active material layer coated thereon is formed at a wound distal end of the anode first surface and the plurality of cathode non-coating portions further includes a cathode second non-coating portion without the cathode first active material layer coated thereon is formed at a wound front end of the cathode first surface.

    PNG
    media_image2.png
    512
    690
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    360
    580
    media_image3.png
    Greyscale

Kwak et al.
 However, Lee teaches a lithium ion battery wherein a cathode and an anode, which are insulated by a separator interposed between, are wound into a cylindrical or prismatic electrode assembly (Lee: [0004]). The anode includes anode active-material coating layers 140 and 140b on both upper and lower surfaces of an anode collector 130, respectively. At least one side, i.e., a winding beginning portion or winding end portion of the anode collector 130 is defined with an anode uncoated part 130' (Lee: [0031]). See fig. 3, uncoated portions 130' is formed at a wound 
Lee further teaches a cathode collector 410 is provided at both distal ends thereof with cathode uncoated parts 410' where no cathode active material is present (Lee: [0057]). See fig. 9 cathode uncoated portions 410' is formed at a wound front end of the cathode first surface and uncoated portions 410' is formed at a wound distal end of the cathode second surface. Lee teaches it is common in the art to have uncoated portion at both ends.

    PNG
    media_image4.png
    568
    920
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    509
    852
    media_image5.png
    Greyscale

Lee et al.,
Also, Kim teaches a lithium ion secondary battery that comprises electrode assembly 120 includes positive electrode plate 130, a negative electrode plate 140, and a separator 150. The separator 150 is positioned between the positive and negative electrode plates 130 and 140, respectively, and the construction is then wound into a jelly roll construction (Kim:  [0036]). 
Kim further teaches the positive electrode plate 130 comprises a positive electrode collector 132, a positive electrode coating 134 coated on a portion of the positive electrode collector 132. The positive electrode collector 132 also comprises non-coated area 132a, which are not coated with the positive electrode coating 134. These non-coated areas 132a are located on both ends of the positive electrode collector 132 (Kim: see fig.3; [0038]). 
Kim further teaches the negative electrode plate 140 comprises a negative electrode collector 142, a negative electrode coating 144 coated on a portion of the negative electrode collector 142. The negative electrode collector 142 also comprises non-coated area 142a, which are not coated with the negative electrode coating 144. These non-coated areas 142a are located on both ends of the negative electrode collector 142 (Kim: see fig.3; [0040]).

    PNG
    media_image6.png
    383
    678
    media_image6.png
    Greyscale

Kim et al.
It would have been obvious to one having ordinary skill in the art to use a plurality of non-coated portions as taught by Kim (plurality non-coated portions 132a) and Lee (plurality of (CLAIM 1)
It would have been obvious to one having ordinary skill in the art to use the non-coated areas 132a of the positive electrode at the wound end of Kim to the anode first surface at the wound distal end of Kwak and to add the non-coated areas 142a of the negative electrode at the wound front of Kim to the cathode first surface at the wound front end of Kwak in order to reduce the volume of the electrode assembly (Kwak [0066]).  Therefore modified Kwak discloses the plurality of anode non-coating portions includes an anode second non-coating portion without the anode first active material layer coated thereon is formed at a wound distal end of the anode first surface and the plurality of cathode non-coating portions includes a cathode second non-coating portion without the cathode first active material layer coated thereon is formed at a wound front end of the cathode first surface. (CLAIMS 5&8)
 Modified Kwak further discloses a first surface of the separator 130 is directly adjacent to an anode non-coating portion of the plurality of anode non-coating portions , and a second surface of the separator opposite the first surface is directly adjacent to an cathode non-coating portion and a plurality of cathode non-coating portions (see fig.6, first surface of the  separator 130 is directly adjacent to an  non-coated  portion 127 of the second electrode 120 (anode plate) formed at the roll start end 125,  the second surface of the separator 130  is directly adjacent to a non-coated portion 117 of the  first electrode 110 (cathode plate)  formed at the roll finishing end 116.  (CLAIM 1 )

    PNG
    media_image7.png
    414
    591
    media_image7.png
    Greyscale

Kwak et al., 
Kwak further discloses each of the anode non-coating portion and the cathode non-coating portion extends from a winding end of a respective one of the anode plate and the cathode plate to at least one winding turn thereof ( see figs.2A, 4B and 7, when the electrode assembly is wound the non-coating portions 127 (anode non-coating portion)  and 117 (cathode non-coating portions) extends from the respective winding ends of the second electrode (anode plate) and first electrode (cathode plate)  to at least one winding turn.  (CLAIM 1 ) 
Modified Kwak further discloses the plurality of  anode first non-coating portions includes an anode first non-coating portion  without the anode first active material layer coated thereon is formed  at a wound front end of the anode first surface (see fig.4B  non-coated portion 127 formed on the anode first side surface 122 at the roll starting end 125),  and the inner circumferential tab is welded to the anode first non-coating portion ( see fig.4B the inner second electrode tab 150 is welded onto the first non-coated portion 127; the coupling of the second electrode 120 with the second electrode tab 150 may be performed by resistance welding, spot- welding, or laser-welding (Kwak:[0076])). (CLAIM 4)
Modified Kwak further discloses the plurality of cathode non-coating portions further includes an a cathode first non-coating portion without the cathode first active material layer coated thereon is formed at a wound distal end of the cathode first surface (see fig. 3A non-coated portion 117 is formed on first side surface 111 at a roll-finishing end 116), the outer circumferential tab is welded to the first non-coating portion (see fig. 3A outer tab 140 is welded onto non-coated portion 117; (Kwak: [0058])). (CLAIM 7)
Modified  Kwak does not explicitly disclose  the plurality of anode non-coating portions further includes an anode third non-coating portion without the anode second active material layer coated thereon is formed at a wound front end of the anode second surface.  Modified Kwak does not explicitly disclose  
However, Kwak further discloses a non-coated portion 127 is formed on a region of the second side surface 122 of the roll-starting end 125 of the second electrode 120. The non-coated portion 127 is lengthened to enclose at least three surfaces of the electrode assembly 100. This is to reduce or minimize a region of the second active material coated portion 124, thereby reducing or minimizing a volume of the electrode assembly 100 (Kwak:[0065]-[0066]). 
 It would have been obvious to one having ordinary skill in the art to use an anode third non-coating portion without the anode second active material layer coated to the anode second surface at the wound front  where the anode first non-coating portion and the anode third non-coating portion at the wound front end of the anode plate are inserted between portions of the bent cathode second non-coating portion that face each other at the wound front end of the cathode first surface, in order to reduce or minimize a volume of the electrode assembly 100. 
It is well within the artisan’s skill to place and change the non coating portions in different shapes, sizes and positions across the electrode assembly and anode/cathode plate in 
Therefore  modified Kwak discloses the plurality of  anode non-coating portions includes an anode third non-coating portion without the anode second active material layer coated thereon is formed at a wound front end of the anode second surface, and where the anode first non-coating portion and the anode third non-coating portion at the wound front end of the anode plate are inserted between portions of the bent cathode second non-coating portion that face each other at the wound front end of the cathode first surface.  (CLAIMS 6 & 10)
Modified Kwak further discloses the cathode first non-coating portion without the cathode first active material layer coated thereon is formed at the wound distal end of the cathode first surface, wherein a cathode first non-coating portion without the cathode first active material layer coated thereon is formed at a wound distal end of the cathode first surface (see fig. 3A non-coated portion 117 is formed on first side surface 111 at a roll-finishing end 116), the outer circumferential tab is welded to the first non-coating portion (see fig. 3A outer tab 140 is welded onto non-coated portion 117; [0058]), the outer circumferential tab is welded to the cathode first non-coating portion (see fig. 3A outer tab 140 is welded onto non-coated portion 117; [0058] ). 
Kwak further discloses a non-coated portion 117 is formed on the roll-finishing end 116 of the first electrode 110 [0048]. The region for the non-coated portion 117 is lengthened to enclose at least three surfaces of the electrode assembly 100. This is to reduce or minimize a 
 It would have been obvious to one having ordinary skill in the art to use a cathode third non-coating portion without the cathode second active material layer coated to the cathode second surface at the wound distal end in order to reduce or minimize a volume of the electrode assembly 100, (Kwak:[0066]). Therefore Kwak discloses the cathode third non-coating portion without the cathode second active material layer coated thereon is formed at a wound distal end of the cathode second surface, and the anode second non-coating portion is positioned at an exterior facing side of a region defined by the cathode third non-coating portion and the cathode first non-coating portion. (CLAIM 11)
Regarding claim 9, modified Kwak discloses all of the limitations as set forth above in claim 7.  Modified Kwak does not explicitly disclose the plurality of cathode non-coating portions further includes  a cathode third non-coating portion without the cathode second active material layer coated thereon is formed at a wound distal end of the cathode second surface. Kwak further discloses a non-coated portion 117 is formed on the roll-finishing end 116 of the first electrode 110 [0048]. The region for the non-coated portion 117 is lengthened to enclose at least three surfaces of the electrode assembly 100. This is to reduce or minimize a region of the first active material coated portion 113 of the first electrode 110 by removing unnecessary region of the first active material coated portion 113, thereby reducing or minimizing a volume of the electrode assembly 100 (Kwak: [0049]).  
 It would have been obvious to one having ordinary skill in the art to use a cathode third non-coating portion without the cathode second active material layer coated to the cathode (CLAIM 9)
Regarding claims 12 and 13, modified Kwak discloses all of the limitations as set forth above in claim 1. Modified Kwak does not explicitly disclose the anode non-coating portion extends from a first side of the anode plate to a second side of the anode plate that is opposite the first side along a direction parallel to a winding axis of the electrode assembly and the cathode non-coating portion extends from a first side of the cathode plate to a second side of the cathode plate that is opposite the first side of the cathode plate along the direction parallel to a winding axis of the electrode assembly. However, modified Kwak further discloses the non-coated portion 127(anode non-coating portion) is lengthened to enclose at least three surfaces of the electrode assembly 100. This is to reduce or minimize a region of the second active material coated portion 124, thereby reducing or minimizing a volume of the electrode assembly 100 (Kwak:[0065]-[0066]). The region for the non-coated portion 117 (cathode non-coating portion) is lengthened to enclose at least three surfaces of the electrode assembly 100. This is to reduce or minimize a region of the first active material coated portion 113 of the first electrode 110 by removing unnecessary region of the first active material coated portion 113, thereby reducing or minimizing a volume of the electrode assembly 100 (Kwak: [0049]).  
It would have been obvious to one having ordinary skill in the art to have  non-coated portion 127 (anode non-coating portion) extend from a first side of the  second electrode 120 (anode plate) to a second side of the  second electrode (anode plate)  that is opposite the first side along a direction parallel to a winding axis of the electrode assembly 100  and to have the non-(CLAIMS 12 &13)
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al., (US 20110183170), further in view of Lee et al., (US 20110027636) and Kim et al., (US 20050277018),  as applied to claim 1 above, and further in view of Zhu et al., (US 10,340,497).
Regarding claims 2 and 3, modified Kwak discloses all of the limitations as set forth above in claim 1. Kwak does not discloses the outer circumferential tab includes a first outer circumferential tab connected to the cathode plate, and  a second outer circumferential tab outwardly extending from the pouch case while being connected to the first outer circumferential tab.  
Zhu, in analogous art, teaches a cell 1 comprises a positive electrode plate 11 having a positive current collector 111 and a negative electrode plate 12 having a negative current collector 121. The secondary battery comprises a first positive electrode tab 2 and a second positive electrode tab 4, one end of the first positive electrode tab 2 is fixed on and electrically connects with the positive current collector 111, the other end of the first positive electrode tab 2 extends to the outside of the cell 1 (Zhu: col.3/ L45-52; also see fig.3). The thickness of the second positive tab 4 is larger than a thickness of the first positive electrode tab 2 (Zhu: col.3/ L58-59) (CLAIM 2) .The thickness of the second positive electrode tab 4 can ensure the strength of the second positive electrode tab 4 itself, and because the thickness of the second positive electrode tab 4 is larger than the thickness of the first positive electrode tab 2, a thickness of cell (CLAIM 3)
It would have been obvious to one having ordinary skill in the art to add/replace the second positive electrode tab 4 and first positive electrode tab 2 of Zhu to the outer first electrode tab 140 of modified Kwak in order to reduce the thickness of the cell and increase the energy density of the cell. Therefore modified Kwak discloses the outer circumferential tab includes a first outer circumferential tab connected to the cathode plate, and a second outer circumferential tab outwardly extending from the pouch case while being connected to the first outer circumferential tab, wherein a thickness of the second outer circumferential tab is greater than that of the first outer circumferential tab. (CLAIMS 2&3)

    PNG
    media_image8.png
    647
    693
    media_image8.png
    Greyscale

Zhu et al.

Response to Arguments
Applicant’s arguments filed on November 10, 2020 have been considered but are moot due to the amendments to the claims. Therefore, the rejections have been withdrawn. A new grounds of rejection is included herein.
Applicant asserts that Kwak does not appear to disclose wherein a first surface of separator is directly adjacent to an anode non-coating portion of the plurality of anode non-coating portions, and a second surface of the separator opposite the first surface is directly adjacent to a cathode non-coating portion of the plurality of cathode non-coating portions, and each of the anode non-coating portion and the cathode non-coating portion extends from a winding end of a respective one of the anode plate and the cathode plate to at least one winding turn thereof. 
Applicant’s assertion is not persuasive. Kwak discloses a non-coated portion 127 formed on the anode first side surface 122 at the roll starting end 125 (see fig. 4B) and a non-coated portion 117 is formed on first side surface 111 at a roll-finishing end 116 (see fig. 3A). Kwak further discloses the non-coated portion 127 is lengthened to enclose at least three surfaces of the electrode assembly 100. This is to reduce or minimize a region of the second active material coated portion 124, thereby reducing or minimizing a volume of the electrode assembly 100 (Kwak: [0066]).  
Lee teaches see fig. 3, uncoated portions 130' is formed at a wound distal end of the anode first surface and uncoated portion 130' is formed at a wound front end of the anode second surface (Lee: [0031]).  Lee further teaches in fig. 9 cathode uncoated portions 410' is formed at a wound front end of the cathode first surface and uncoated portions 410' is formed at a wound distal end of the cathode second surface (Lee: [0057]). Lee teaches it is common in the art to have uncoated portion at both ends.
Kim teaches non-coated areas 132a are located on both ends of the positive electrode collector 132 (Kim: see fig.3; [0038]).  Kim further teaches non-coated areas 142a are located on both ends of the negative electrode collector 142 (Kim: see fig.3; [0040]).
It would have been obvious to one having ordinary skill in the art to use a plurality of non-coated portions as taught by Kim (plurality non-coated portions 132a) and Lee (plurality of uncoated portions 410’) to the second electrode 120 (anode plate) and first electrode 110 (cathode plate) of Kwak in order to reduce the volume of the electrode assembly (Kwak [0066]).  
See fig.6 of Kwak , first surface of the  separator 130 is directly adjacent to an  non-coated  portion 127 of the second electrode 120 (anode plate) formed at the roll start end 125,  the second surface of the separator 130  is directly adjacent to a non-coated portion 117 of the  first electrode 110 (cathode plate)  formed at the roll finishing end 116. See also figs.2A, 4B and 7, when the electrode assembly is wound the non-coating portions 127 (anode non-coating portion) and 117 (cathode non-coating portions) extends from the respective winding ends of the second electrode (anode plate) and first electrode (cathode plate) to at least one winding turn.

    PNG
    media_image7.png
    414
    591
    media_image7.png
    Greyscale

Kwak et al., 
Applicant further asserts that Lee and Kim also do not appear to teach a first surface of a separator being directly adjacent to an anode non-coating portion of a plurality of anode non- coating portions, and a second surface of the separator opposite the first surface being directly adjacent to a cathode non-coating portion of a plurality of cathode non-coating portions, and 
Lee nor Kim need not show a first surface of a separator being directly adjacent to an anode non-coating portion of a plurality of anode non- coating portions, and a second surface of the separator opposite the first surface being directly adjacent to a cathode non-coating portion of a plurality of cathode non-coating portions, and each of the anode non-coating portion and the cathode non-coating portion extends from a winding end of a respective one of the anode plate and the cathode plate to at least one winding turn thereof.  Lee and Kim are used to show it is common in the art to have a plurality of non-coated portions and to have uncoated portion at both ends, Lee ([0031]/[0057]), Kim ([0038]/[040]).
Applicant further asserts that the combination of Kwak in view of Lee and Kim does not appear to teach or suggest a cathode second non-coating portion without the cathode first active material layer coated thereon is formed at a wound front end of the cathode first surface, and the anode first non-coating portion and the anode third non-coating portion at the wound front end of the anode plate are inserted between portions of the cathode second non-coating portion that face each other at the wound front end of the cathode first surface.   
Applicant’s assertion is not persuasive. Kwak in view of Lee and Kim teach a plurality of non-coated portions at a wound front end of the electrode plate, as shown above. It is well within the artisan’s skill to place and change the non coating portions in different shapes, sizes and positions across the electrode assembly and anode/cathode plate in order to improve material loading and reduce/minimize the volume of the electrode assembly.  It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 
 Therefore it would have been obvious to one having ordinary skill in the art to use an anode third non-coating portion without the anode second active material layer coated to the anode second surface at the wound front  where the anode first non-coating portion and the anode third non-coating portion at the wound front end of the anode plate are inserted between portions of the bent cathode second non-coating portion that face each other at the wound front end of the cathode first surface, in order to reduce or minimize a volume of the electrode assembly 100.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIARA TRANT/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722